Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 1 of 22



                                     EXHIBIT 3

                                  Aizen Declaration
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21           Entered 04/12/21 15:56:04        Page 2 of 22



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

   IN RE:                                          §   CASE NO. 20-31318-hdh11
                                                   §
   GGI HOLDINGS, LLC, et al.,                      §   CHAPTER 11
                                                   §
                           DEBTORS.                §   (Jointly Administered)

                              DECLARATION OF JARRON AIZEN

         I hereby declare:

         1.      I am the Founder and Director of One Fit Stop USA Corp. (“OFS”). OFS is a

  fitness application developer that helps gyms provide their customers with a seamless mobile

  experience.

         2.      OFS provided services to the Debtors on the basis of the letter of intent annexed

  hereto as Exhibit A.

         3.      OFS received payment in the ordinary course for services rendered under the LOI,

  following submission of invoices, notwithstanding that more formal documentation was not

  executed until March 2020 following negotiation with the Debtors and other parties. Specifically,

  OFS received payments as provided in the following chart:

   Work Period               Invoice    Invoice     Amount          Payment     Notes
                             Amount     Transmitted Paid            Date
   09/01/19 - 10/06/19       $80,000    08/29/19    $80,000         08/29/19
   10/07/19 - 10/29/19       $80,000    11/27/19       $80,000      11/27/19
   10/30/19 – 11/20/19       $80,000    12/18/19       $80,000      01/10/20
   11/21/19 - 12/12/19       $80,000    01/23/20       $80,000      02/14/20
   12/13/19 – 01/04/20       $80,000    01/02/20       $80,000      02/14/20
   01/05/20 - 01/25/20       $80,000    01/03/20       $40,000      04/22/20    Partial payment
                                                                                Increased invoice
   01/26/20 - 03/14/20       $200,000   03/15/20       -            -           adjustment for
                                                                                work period
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21           Entered 04/12/21 15:56:04      Page 3 of 22



                                                                               hourly allocation
                                                                               reconciliation
   03/15/20 - 04/30/20       $170,000   04/01/20      -                -

  Total Invoiced: $850,000

  Total Received: $440,000

         4.     The invoices that are the subject of OFS’s proof of claim are annexed hereto as

  Exhibit B.

         5.     Backup in the form of time detail recorded for amounts billed under those invoices

  is annexed hereto as Exhibit C.

         6.     Roughly six months after work commenced, OFS entered into a Master Licensing

  Agreement with Gold’s Gym Licensing LLC (“GGL”), dated March 3, 2020; and GGL also

  executed two Statements of Work in respect of the subject project.

         7.     At no point prior to the commencement of the Golds’ Gym bankruptcy cases on

  May 4, 2020 was I ever given a “stop work” order, or otherwise advised by management to stop

  working on the Element 79 project. To the contrary, we were encouraged to continue devoting

  time and effort to the project up to the commencement of the bankruptcy case by Adam Zeitsiff

  and Tory Hale.

         I hereby declare under penalty of perjury under the laws of the United States of America

                                                            5 2021.
  that the foregoing is true and correct. Executed on April ___,



                                                             Jarron Aizen
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 4 of 22



                                    EXHIBIT A

                                   Letter of Intent
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 5 of 22
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 6 of 22
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 7 of 22
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 8 of 22
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 9 of 22
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 10 of 22
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 11 of 22
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 12 of 22
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 13 of 22
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 14 of 22



                                     EXHIBIT B

                                       Invoices
           Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21                                         Entered 04/12/21 15:56:04   Page 15 of 22
One Fit Stop USA Corp
c/o Marcus Gettry, 88 Froehlich Farm Blvd 3rd Fl
Woodbury, NY 11797 US
(929) 365-4234
jarron.aizen@onefitstop.com,russel.aizen@onefitstop.com
www.onefitstop.com




INVOICE
BILL TO                                                                                                      INVOICE         1005
Mr Tory Hale                                                                                                 DATE            03/01/2020
Gold's Holding Corp.
4001 Maple Avenue
Suite 200
Dallas, Texas 75219


 DATE                                                     DESCRIPTION                                                                      AMOUNT

 03/01/2020                                               March Invoice                                                                   80,000.00


SOW 2 Sprint Work: Sprint 10 and 11 including:                                       PAYMENT                                              40,000.00
- iOS completion for static UI development for all Morpheus integrated
components
- Android static UI development for all Morpheus integrated components
                                                                                     BALANCE DUE                                      $40,000.00
- Morpheus SDK analysis including definition of scope of work by OneFitStop and
planning of future sprints to include integration.
- Scope and R&D for script based website embed
- Ongoing meetings for Operations and Sandbox set up
- 2.1.2- (1.5 & 1.9 & 1.25) - R&D and Hardware testing
- 2.1.2 - (1.16 *1.17) - Backend development
- SDK integration




                                                                                  Page 1 of 1
           Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21                                       Entered 04/12/21 15:56:04   Page 16 of 22
One Fit Stop USA Corp
c/o Marcus Gettry, 88 Froehlich Farm Blvd 3rd Fl
Woodbury, NY 11797 US
(929) 365-4234
jarron.aizen@onefitstop.com,russel.aizen@onefitstop.com
www.onefitstop.com




INVOICE
BILL TO                                                                                                    INVOICE         1015
Gold's Holding Corp.                                                                                       DATE            03/15/2020
4001 Maple Avenue
Suite 200
Dallas, Texas 75219


 DATE                                                     DESCRIPTION                                                                     AMOUNT

 03/15/2020                                               March Platform Development (Pt. 2)                                            200,000.00


SOW 2 Sprint Work
                                                                                   BALANCE DUE                                    $200,000.00
- Morpheus SDK Integration including architecture for 2.1.2 - 1.32.
- Development for script based website embed
- Ongoing meetings for Operations and Sandbox set up, Engage Marketing set-up
and May Beta planning
- Development of requirements 2.1.2
- Additional styling options as per 2.1.2 - 1.44




                                                                                Page 1 of 1
              Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21                                  Entered 04/12/21 15:56:04   Page 17 of 22
One Fit Stop USA Corp
c/o Marcus Gettry, 88 Froehlich Farm Blvd 3rd Fl
Woodbury, NY 11797 US
(929) 365-4234
jarron.aizen@onefitstop.com,russel.aizen@onefitstop.com
www.onefitstop.com




INVOICE
BILL TO                                                                                                  INVOICE         1016
Gold's Holding Corp.                                                                                     DATE            04/01/2020
4001 Maple Avenue
Suite 200
Dallas, Texas 75219


    DATE                                                    DESCRIPTION                                                                 AMOUNT

    04/01/2020                                              April Platform Development                                                170,000.00


SOW 2 Sprint Work
                                                                                 BALANCE DUE                                    $170,000.00
-   Morpheus SDK Integration
-   Development of requirements 2.1.2
-   Ongoing testing, QA, UAT
-   Readiness of sample E79 app build, custom strings, branding.




                                                                              Page 1 of 1
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21    Entered 04/12/21 15:56:04   Page 18 of 22



                                     EXHIBIT C

                                       Backup
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21                                Entered 04/12/21 15:56:04                  Page 19 of 22



Row Labels            Sum of Hours       Total Billing
  2019                            5450   $386,700.00
     Sep                           930     $60,500.00
     Oct                          1420    $108,800.00
     Nov                          1570    $110,900.00
     Dec                          1530    $106,500.00
  2020                            6530   $465,000.00
     Jan                          1680    $115,800.00
     Feb                          1740    $122,400.00
     Mar                          1720    $125,400.00
     Apr                          1390    $101,400.00
Grand Total                      11980   $851,700.00


Total                   Column Labels
                          2019                                                  2020                                              Grand Total
Row Labels              Sep               Oct         Nov         Dec         Jan          Feb          Mar         Apr
CEO                             $6,000.00 $15,000.00    $4,500.00   $4,500.00    $6,000.00    $9,000.00   $9,000.00   $6,000.00    $60,000.00
Director of Engineering                     $4,800.00   $4,800.00   $4,800.00    $4,800.00    $4,800.00   $4,800.00   $4,800.00    $33,600.00
Jnr. Android Dev                $6,400.00   $6,400.00   $6,400.00   $6,400.00    $6,400.00    $6,400.00   $6,400.00   $4,800.00    $49,600.00
Jnr. iOS Dev                    $6,400.00   $6,400.00   $6,400.00   $6,400.00    $6,400.00    $6,400.00   $6,400.00   $4,800.00    $49,600.00
Manager of App Dev             $14,400.00 $14,400.00 $14,400.00 $14,400.00 $14,400.00 $14,400.00 $14,400.00 $10,800.00            $111,600.00
Manager QA                                  $9,000.00   $9,000.00   $9,000.00    $9,000.00    $9,000.00   $9,000.00   $7,200.00    $61,200.00
Mid. Android Dev                                                    $6,400.00    $6,400.00    $6,400.00   $6,400.00   $4,800.00    $30,400.00
Mid. iOS Dev                                            $7,200.00                                                                   $7,200.00
Mid. QA                                     $5,400.00   $5,400.00   $5,400.00    $5,400.00    $5,400.00   $5,400.00   $4,500.00    $36,900.00
Operations Manager                                                                                        $7,200.00   $7,200.00    $14,400.00
Product Lead                               $19,200.00 $19,200.00 $19,200.00 $19,200.00 $19,200.00 $19,200.00 $19,200.00           $134,400.00
Project Manager                             $3,600.00   $3,600.00   $3,600.00    $3,600.00    $3,600.00   $3,600.00   $3,600.00    $25,200.00
Snr. Design                     $7,695.00   $5,400.00 $10,800.00    $3,600.00    $2,700.00    $2,700.00   $6,300.00   $2,250.00    $41,445.00
Snr. Developer                 $19,605.00 $19,200.00 $19,200.00 $22,800.00 $31,500.00 $35,100.00 $27,300.00 $21,450.00            $196,155.00
Grand Total                    $60,500.00 $108,800.00 $110,900.00 $106,500.00 $115,800.00 $122,400.00 $125,400.00 $101,400.00     $851,700.00
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21      Entered 04/12/21 15:56:04    Page 20 of 22


Staff Member       Month               Type                  Hours Rate         GG Billing
Rick Jones                    Oct-19   Product Lead            160      $120.00     $19,200.00
Rick Jones                    Nov-19   Product Lead            160      $120.00     $19,200.00
Rick Jones                    Dec-19   Product Lead            160      $120.00     $19,200.00
Rick Jones                    Jan-20   Product Lead            160      $120.00     $19,200.00
Rick Jones                    Feb-20   Product Lead            160      $120.00     $19,200.00
Rick Jones                    Mar-20   Product Lead            160      $120.00     $19,200.00
Rick Jones                    Apr-20   Product Lead            160      $120.00     $19,200.00
Rhonda Jenkins                Mar-20   Operations Manager       80       $90.00       $7,200.00
Rhonda Jenkins                Apr-20   Operations Manager       80       $90.00       $7,200.00
Jarron Aizen                  Sep-19   CEO                      40      $150.00       $6,000.00
Jarron Aizen                  Oct-19   CEO                     100      $150.00     $15,000.00
Jarron Aizen                  Nov-19   CEO                      30      $150.00       $4,500.00
Jarron Aizen                  Dec-19   CEO                      30      $150.00       $4,500.00
Jarron Aizen                  Jan-20   CEO                      40      $150.00       $6,000.00
Jarron Aizen                  Feb-20   CEO                      60      $150.00       $9,000.00
Jarron Aizen                  Mar-20   CEO                      60      $150.00       $9,000.00
Jarron Aizen                  Apr-20   CEO                      40      $150.00       $6,000.00
Ram Sharma                    Sep-19   Snr. Developer          160       $60.00       $9,600.00
Ram Sharma                    Oct-19   Snr. Developer          160       $60.00       $9,600.00
Ram Sharma                    Nov-19   Snr. Developer          160       $60.00       $9,600.00
Ram Sharma                    Dec-19   Snr. Developer          160       $60.00       $9,600.00
Ram Sharma                    Jan-20   Snr. Developer          160       $60.00       $9,600.00
Ram Sharma                    Feb-20   Snr. Developer          160       $60.00       $9,600.00
Ram Gupta                     Sep-19   Snr. Developer          160       $60.00       $9,600.00
Ram Gupta                     Oct-19   Snr. Developer          160       $60.00       $9,600.00
Ram Gupta                     Nov-19   Snr. Developer          160       $60.00       $9,600.00
Ram Gupta                     Dec-19   Snr. Developer          160       $60.00       $9,600.00
Ram Gupta                     Jan-20   Snr. Developer          160       $60.00       $9,600.00
Ram Gupta                     Feb-20   Snr. Developer          160       $60.00       $9,600.00
Ram Gupta                     Mar-20   Snr. Developer          160       $60.00       $9,600.00
Ram Gupta                     Apr-20   Snr. Developer          160       $60.00       $9,600.00
Kapil Kumar                   Jan-20   Snr. Developer           80       $60.00       $4,800.00
Kapil Kumar                   Feb-20   Snr. Developer           80       $60.00       $4,800.00
Kapil Kumar                   Mar-20   Snr. Developer           80       $60.00       $4,800.00
Kapil Kumar                   Apr-20   Snr. Developer           80       $60.00       $4,800.00
Arvind Kumar                  Jan-20   Snr. Developer           80       $60.00       $4,800.00
Arvind Kumar                  Feb-20   Snr. Developer           80       $60.00       $4,800.00
Arvind Kumar                  Mar-20   Snr. Developer           80       $60.00       $4,800.00
Arvind Kumar                  Apr-20   Snr. Developer           80       $60.00       $4,800.00
Vineet Aggarwal               Sep-19   Manager of App Dev      160       $90.00     $14,400.00
Vineet Aggarwal               Oct-19   Manager of App Dev      160       $90.00     $14,400.00
Vineet Aggarwal               Nov-19   Manager of App Dev      160       $90.00     $14,400.00
Vineet Aggarwal               Dec-19   Manager of App Dev      160       $90.00     $14,400.00
Vineet Aggarwal               Jan-20   Manager of App Dev      160       $90.00     $14,400.00
Vineet Aggarwal               Feb-20   Manager of App Dev      160       $90.00     $14,400.00
Vineet Aggarwal               Mar-20   Manager of App Dev      160       $90.00     $14,400.00
Vineet Aggarwal               Apr-20   Manager of App Dev      120       $90.00     $10,800.00
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21       Entered 04/12/21 15:56:04   Page 21 of 22


Yogesh Kumar                  Sep-19   Jnr. Android Dev          160     $40.00     $6,400.00
Yogesh Kumar                  Oct-19   Jnr. Android Dev          160     $40.00     $6,400.00
Yogesh Kumar                  Nov-19   Jnr. Android Dev          160     $40.00     $6,400.00
Yogesh Kumar                  Dec-19   Jnr. Android Dev          160     $40.00     $6,400.00
Yogesh Kumar                  Jan-20   Jnr. Android Dev          160     $40.00     $6,400.00
Yogesh Kumar                  Feb-20   Jnr. Android Dev          160     $40.00     $6,400.00
Yogesh Kumar                  Mar-20   Jnr. Android Dev          160     $40.00     $6,400.00
Yogesh Kumar                  Apr-20   Jnr. Android Dev          120     $40.00     $4,800.00
Abhishek Sharma               Sep-19   Jnr. iOS Dev              160     $40.00     $6,400.00
Abhishek Sharma               Oct-19   Jnr. iOS Dev              160     $40.00     $6,400.00
Abhishek Sharma               Nov-19   Jnr. iOS Dev              160     $40.00     $6,400.00
Abhishek Sharma               Dec-19   Jnr. iOS Dev              160     $40.00     $6,400.00
Abhishek Sharma               Jan-20   Jnr. iOS Dev              160     $40.00     $6,400.00
Abhishek Sharma               Feb-20   Jnr. iOS Dev              160     $40.00     $6,400.00
Abhishek Sharma               Mar-20   Jnr. iOS Dev              160     $40.00     $6,400.00
Abhishek Sharma               Apr-20   Jnr. iOS Dev              120     $40.00     $4,800.00
Vikas Shankhdhar              Nov-19   Mid. iOS Dev              160     $45.00     $7,200.00
Hariom Mishra                 Dec-19   Mid. Android Dev          160     $40.00     $6,400.00
Hariom Mishra                 Jan-20   Mid. Android Dev          160     $40.00     $6,400.00
Hariom Mishra                 Feb-20   Mid. Android Dev          160     $40.00     $6,400.00
Hariom Mishra                 Mar-20   Mid. Android Dev          160     $40.00     $6,400.00
Hariom Mishra                 Apr-20   Mid. Android Dev          120     $40.00     $4,800.00
Atul Roy                      Oct-19   Mid. QA                   120     $45.00     $5,400.00
Atul Roy                      Nov-19   Mid. QA                   120     $45.00     $5,400.00
Atul Roy                      Dec-19   Mid. QA                   120     $45.00     $5,400.00
Atul Roy                      Jan-20   Mid. QA                   120     $45.00     $5,400.00
Atul Roy                      Feb-20   Mid. QA                   120     $45.00     $5,400.00
Atul Roy                      Mar-20   Mid. QA                   120     $45.00     $5,400.00
Atul Roy                      Apr-20   Mid. QA                   100     $45.00     $4,500.00
Ashish Kumar                  Oct-19   Manager QA                100     $90.00     $9,000.00
Ashish Kumar                  Nov-19   Manager QA                100     $90.00     $9,000.00
Ashish Kumar                  Dec-19   Manager QA                100     $90.00     $9,000.00
Ashish Kumar                  Jan-20   Manager QA                100     $90.00     $9,000.00
Ashish Kumar                  Feb-20   Manager QA                100     $90.00     $9,000.00
Ashish Kumar                  Mar-20   Manager QA                100     $90.00     $9,000.00
Ashish Kumar                  Apr-20   Manager QA                 80     $90.00     $7,200.00
Gopal Agarwal                 Oct-19   Project Manager            40     $90.00     $3,600.00
Gopal Agarwal                 Nov-19   Project Manager            40     $90.00     $3,600.00
Gopal Agarwal                 Dec-19   Project Manager            40     $90.00     $3,600.00
Gopal Agarwal                 Jan-20   Project Manager            40     $90.00     $3,600.00
Gopal Agarwal                 Feb-20   Project Manager            40     $90.00     $3,600.00
Gopal Agarwal                 Mar-20   Project Manager            40     $90.00     $3,600.00
Gopal Agarwal                 Apr-20   Project Manager            40     $90.00     $3,600.00
Manish Agrawal                Oct-19   Director of Engineering    40    $120.00     $4,800.00
Manish Agrawal                Nov-19   Director of Engineering    40    $120.00     $4,800.00
Manish Agrawal                Dec-19   Director of Engineering    40    $120.00     $4,800.00
Manish Agrawal                Jan-20   Director of Engineering    40    $120.00     $4,800.00
Manish Agrawal                Feb-20   Director of Engineering    40    $120.00     $4,800.00
Case 20-31318-hdh11 Doc 824-3 Filed 04/12/21       Entered 04/12/21 15:56:04   Page 22 of 22


Manish Agrawal                Mar-20   Director of Engineering     40   $120.00     $4,800.00
Manish Agrawal                Apr-20   Director of Engineering     40   $120.00     $4,800.00
Jungle Dev (contractors)      Sep-19   Snr. Design                 26    $90.00     $2,340.00
Jungle Dev (contractors)      Sep-19   Snr. Developer               4    $90.00      $360.00
Jungle Dev (contractors)      Sep-19   Snr. Design               29.5    $90.00     $2,655.00
Jungle Dev (contractors)      Sep-19   Snr. Developer             0.5    $90.00        $45.00
Jungle Dev (contractors)      Sep-19   Snr. Design                 30    $90.00     $2,700.00
Jungle Dev (contractors)      Oct-19   Snr. Design                 30    $90.00     $2,700.00
Jungle Dev (contractors)      Oct-19   Snr. Design                 30    $90.00     $2,700.00
Jungle Dev (contractors)      Nov-19   Snr. Design                 60    $90.00     $5,400.00
Jungle Dev (contractors)      Nov-19   Snr. Design                 60    $90.00     $5,400.00
Jungle Dev (contractors)      Dec-19   Snr. Design                 40    $90.00     $3,600.00
Jungle Dev (contractors)      Dec-19   Snr. Developer              40    $90.00     $3,600.00
Jungle Dev (contractors)      Jan-20   Snr. Design                 30    $90.00     $2,700.00
Jungle Dev (contractors)      Jan-20   Snr. Developer              30    $90.00     $2,700.00
Jungle Dev (contractors)      Feb-20   Snr. Design                 30    $90.00     $2,700.00
Jungle Dev (contractors)      Feb-20   Snr. Developer              70    $90.00     $6,300.00
Jungle Dev (contractors)      Mar-20   Snr. Design                 30    $90.00     $2,700.00
Jungle Dev (contractors)      Mar-20   Snr. Developer              50    $90.00     $4,500.00
Jungle Dev (contractors)      Mar-20   Snr. Design                 40    $90.00     $3,600.00
Jungle Dev (contractors)      Mar-20   Snr. Developer              40    $90.00     $3,600.00
Jungle Dev (contractors)      Apr-20   Snr. Design                 25    $90.00     $2,250.00
Jungle Dev (contractors)      Apr-20   Snr. Developer              25    $90.00     $2,250.00
